Citation Nr: 1634387	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  11-30 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a cervical spine condition (claimed as "upper back").

2.  Entitlement to service connection for a lumbosacral spine condition (claimed as "lower back").


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1981 to May 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board notes that it has recharacterized the claims on appeal based on statements made by the Veteran and the medical evidence of record to more accurately reflect his contentions.

In June 2016, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The probative evidence of record relates the Veteran's cervical spine disability to his in-service helicopter crash.

2.  The probative evidence of record relates the Veteran's lumbosacral spine disability to his in-service helicopter crash.

CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disability is warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  Service connection for a lumbosacral spine disability is warranted.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that he has cervical spine and lumbosacral spine disabilities that he incurred in a helicopter accident in service in March 1988.  Specifically, the Veteran asserts that in March 1988, he was transferring from the USS Seattle to the USS Barney by helicopter in the context of his duties as an engineering inspector going ship to ship, when the rear engine went out, and the helicopter crashed into the water.  He asserts that he has experienced neck and back pain since the accident, and that he self-treated with Advil after the accident and was discharged two months later.  See Board hearing transcript, June 2016; Correspondence, December 2009.

The Veteran submitted a February 2010 buddy statement from T.E., who wrote that he was in the same helicopter crash with the Veteran.  T.E. explained that the seas were very rough and while they were in hover, a particularly large wave smashed between the two ships, and the spray entered the intake of one of the two helicopter engines and the engine shut down.  T.E. wrote that the pilot banked the helicopter on the water to avoid hitting the ship, that they had quickly lost altitude and the impact was "very hard (much like sitting in a chair and being dropped some feet)."  T.E. wrote that after around one minute, the pilot was able to restart the rear engine.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board notes that there is no record of the helicopter incident in any of the Veteran's service records, nor any record of treatment after the incident.  Nevertheless, the Board finds the Veteran's account to be credible in light of the corroborating buddy statement from T.E.  Therefore, the Board finds that the Veteran was involved in a helicopter crash incident in March 1988, and that he experienced neck and back pain afterwards.

Prior to the reported crash, however, the Veteran's service treatment records show that he complained in November 1982 of neck and back aches, in February 1983 he reported a sore back, in March 1983 he reported back pain, and an undated questionnaire from around 1983 (age 25) reflects he checked the box indicating he experienced back aches.

After service, the Veteran explained in a March 2014 statement that he was enrolled as a fulltime student (in theology school) and that he experienced neck and back pain and sought medical advice from the school nurse who suggested he take it easy, take Advil, and do some stretching exercises.  He explained that the school nurse is deceased and there were no records available.

The Veteran also submitted two buddy statements in January 2010 from fellow theology school students, Rev. J.R. and Rev. D.G.

Rev. J.R. wrote that he met the Veteran in theology school in August 1988, and that it was "very apparent" that the Veteran had difficulties with his back in the way that he walked and the difficulty he had at times with sitting.  He wrote that the Veteran had shared with him that he had been experiencing difficulties (apparently with his back) since he was involved in the helicopter crash just a few months prior.

Rev. D.G. wrote that he met the Veteran in theology school in the Fall of 1988, and that when they first met, he observed that the Veteran walked "crooked," had difficulty standing up after sitting for periods of time, and that "it was obvious he had some back problems."  He also wrote that he knew that the Veteran had been involved in a helicopter crash in service.  

Regarding the Veteran's lumbosacral spine, a July 1997 private treatment record from Wassau Hospital shows that the Veteran was a 39 year old Catholic priest and a patient of Dr. S. who was referred for complaints of severe low back pain with some radiation down his right leg.  The Veteran reported he had been in a helicopter crash in service and that he believed his low back pain began at that time.  An MRI revealed a disc extrusion at L5-S1 that was noted as compressing on the S1 root on the right side, and mild bulging of the L4-5 disc, and an x-ray showed mild degenerative lumbar disease.  It was noted that "a completed rupture had occurred with extrusion of the nuclear material." 

Subsequent July 1997 records from Wassau show that a partial laminectomy at L5-S1 was excision of the disc extrusion was performed.

An April 2002 operative report from Lakeview Hospital shows a diagnosis of an L4-5 disc herniation with right L5 radiculopathy with complete footdrop and toe drop palsies, and that a L4-5 microdiscectomy was performed.

Regarding the Veteran's cervical spine, a February 2001 record from Fairview Southdale Hospital shows the Veteran had diagnosed cervical degenerative disc herniation at two levels, C5-6 and C6-7, with radiculopathy, and that an anterior cervical disc discectomy and decompression of the spinal cord at C5-6 and C6-7, with an anterior fusion and plating surgery, was performed.

Then, a May 2008 operative report from Lakeview Hospital shows that the Veteran had diagnosed right C8 radiculopathy with right C7-T1 disc herniation, foraminal zone, and that a right C7-T1 microdiscectomy an foraminotomy was performed.  

The Veteran submitted a July 2012 medical opinion from Dr. S., in which Dr. S. wrote that the Veteran had been his patient for a number of years, and that the Veteran had ongoing progressive neck and back problems, which he opined were the result of the March 1988 helicopter accident in service.  Dr. S. reasoned that there had been no other triggering events that would explain his symptoms.  The Board does note that a few of the above mentioned operative reports shows that Dr. S. had been carbon-copied.

The Veteran also submitted a January 2013 opinion letter from M.O., a chiropractor, who wrote the Veteran had been his patient for at least 10 years, that he had reviewed the Veteran's private treatment records, including radiology records, and VA records, and that he opined that the Veteran's cervical and lumbar spine conditions were due to the March 1988 helicopter crash in service.  M.O. reasoned that the Veteran's description of the double impact of that crash would explain the "highly unusual" early degenerative changes that required surgical intervention, and that a photograph of the disc material removed from L5-S1 was "very telling."  M.O. had prefaced his opinion by noting that he was a licensed chiropractor since 1977 and had over 200,000 office visits during his career, a majority of which he wrote involved cervical and lumbar spine conditions.

The Veteran was afforded VA examinations in July 2011 and February 2014.

The July 2011 VA examination report reflects the VA examiner noted that the Veteran clarified that his claim for an upper back condition involved his cervical spine.  The Veteran reported that in the March 1988 crash incident, the helicopter fell approximately 75 to 80 feet, and that when the helicopter maneuvered back into the air and landed on the ship, that was also a hard landing.  The Veteran reported that he was sore for the next few days.  The examiner recorded diagnoses of degenerative disc and spine disease of both the cervical spine and lumbosacral spine.  The examiner ultimately opined that he could not establish a relationship between the Veteran's cervical and lumbosacral spine conditions and the in-service crash without resorting to mere speculation.  The examiner reasoned that although the crash was confirmed by a buddy and seemed to have been rough, there was not enough information available to help determine any relationship, noting that the Veteran did not require medical evaluation at the time of the crash.

The February 2014 VA opinion reflects the examiner ultimately opined that the Veteran's cervical spine and lumbar spine conditions are less likely than not related to his active service.  The examiner reasoned that his separation examination was normal and he did not seek medical care for any of the claimed conditions until a number of years following service, and therefore possible interceding factors could not be excluded.  He further reasoned that DDD and DJD of the spine are not uncommon in aging populations without significant trauma history.

At the same time, however, the February 2014 VA examiner went on to acknowledge that "the effects of such an incident could contribute to the progression of any DDD and DJD disability, assuming significant spine trauma from this incident, because such trauma can be destabilizing to the spine and its structural elements."

As shown above, the June 2011 VA examiner was unable to provide an opinion without resorting to mere speculation without more information.  The February 2014 VA examiner gave conflicting medical opinions that, on the one hand, the Veteran's conditions are less likely as not related to the helicopter incident because the Veteran did not seek medical care for a number of years afterwards, and the degenerative changes are not uncommon for an aging population.  As noted above, however, the Veteran reported that he self-treated for his last two months in service with over-the-counter type pain relievers, and that he was treated by a school nurse shortly after service.  Also, his theology school classmates wrote in their statements that they witnessed the Veteran experiencing problems in August 1988 or the Fall of 1988 shortly after the Veteran's separation from service.  The Board ultimately finds these lay accounts to all be consistent and credible.  Moreover, as shown above, the July 1997 Wassau Hospital records note "a completed rupture had occurred with extrusion of the nuclear material," indicating something more significant occurred that mere aging, which the Veteran's chiropractor pointed out in his opinion (referencing a photo of removed disc material that was "very telling.").

At the same time, however, the February 2014 VA examiner acknowledged in his same medical opinion that assuming "significant spine trauma" from the helicopter crash, it "could contribute to the progression of any DDD and DJD disability because such trauma can be destabilizing to the spine."  In addition, as shown above, the Veteran's private doctor, Dr. S., opined that the Veteran's neck and back problems were the result of the helicopter crash, noting he had treated the Veteran for a number of years, and noting that there was no intercurrent trauma since service (and in that regard, as shown above, the Veteran is a Catholic priest who attended theology school shortly after service).  The Board finds Dr. S.'s opinion to be particularly probative because the 1997 private treatment records show the Veteran reported to Dr. S and to his surgeon back in 1997 that he injured his spine in the helicopter crash, long before he filed a claim with VA.  The Board notes that, generally, statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).  

In short, the Board finds that the probative evidence relates the Veteran's current neck and back disabilities to his service.  The positive opinions by both private providers are well-reasoned and supported by the record.  The purportedly negative VA opinion is contradictory in its findings.  Given the probative, positive opinions, the Board finds that service connection is warranted. 


(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a cervical spine disability is granted.

Entitlement to service connection for a lumbosacral spine disability is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


